Filed 6/12/19
                          CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                   DIVISION ONE

                              STATE OF CALIFORNIA



In re the Marriage of PAUL and
REBECCA BENNER.
                                            D073758
PAUL BENNER,

        Respondent,                         (Super. Ct. No. DN154392)

        v.

REBECCA TAM,

        Respondent;

JOHN KACHOREK,

        Appellant.


        APPEAL from an order of the Superior Court of San Diego County,

Pamela M. Parker and Kelly C. Mok, Judges. Affirmed with directions.

        Worthington Law and Brian P. Worthington for Appellant.

        Carl M. Hancock for Respondent Rebecca Tam.

        No appearance for Respondent Paul Benner.
                                              I.

                                     INTRODUCTION

       At the direction of the trial court, respondent Rebecca Tam (Rebecca)1 filed a

petition seeking to join appellant Dr. John Kachorek as a party to the marital dissolution

proceeding between her and her former husband, Paul Benner. In her petition, Rebecca

outlined the unusual procedural history of this case that led to her filing the petition for

joinder. The trial court dissolved Rebecca and Paul's marriage in June 2010. In May

2011, Paul filed a postjudgment motion seeking modification of child custody. In June

2013, the trial court appointed Dr. Kachorek, pursuant to Evidence Code section 730,2 to

conduct a child custody evaluation. Dr. Kachorek issued a child custody evaluation

report in 2014.

       In 2016, the trial court determined that Dr. Kachorek's report was deficient in a

number of respects and that the report was thus of no value in assisting the court in

determining what would be the appropriate child custody arrangement. The court

ordered Dr. Kachorek to repay Rebecca and Paul all of the expert fees that they had paid

him pursuant to his appointment.




1       We refer to Rebecca and her former husband, respondent Paul Benner (Paul), by
their first names for purposes of clarity and intend no disrespect. Paul has not filed a
brief in this court.

2     Evidence Code section 730 authorizes a trial court to appoint an expert for the
purpose of providing expert evidence to the court and authorizes a court to "fix the
compensation for these services . . . ."
                                              2
       In March 2017, the trial court set aside the repayment order and joined Dr.

Kachorek, sua sponte, as a party to the action for the purpose of determining whether to

order him to repay the fees. The trial court subsequently granted Dr. Kachorek's motion

to quash the sua sponte joinder order and ordered Rebecca to file a formal petition to join

Dr. Kachorek in the action.3

       In August 2017, Rebecca filed a petition seeking to join Dr. Kachorek in the

action. In her petition, Rebecca requested that the trial court determine whether to order

Dr. Kachorek to repay the expert fees that Kachorek had been paid in connection with his

appointment pursuant to Evidence Code section 730 to prepare a child custody

evaluation.

       Dr. Kachorek filed a special motion to strike the petition pursuant to the anti-

SLAPP statute. (Code Civ. Proc., § 425.16.)4 Dr. Kachorek argued that "the claims

asserted in the petition arise from protected activity" (boldface & capitalization omitted)

under the anti-SLAPP statute, namely, his providing a child custody evaluation to the

court. Rebecca filed an opposition in which she argued that her petition "does not even

contain a cause of action." Rebecca further argued that the petition sought merely to

provide Dr. Kachorek with notice of a hearing regarding his fees under Evidence Code



3     This portion of the procedural history of the case was not specifically mentioned
in Rebecca's petition.

4      "SLAPP" stands for Strategic Lawsuit Against Public Participation. (See Equilon
Enterprises v. Consumer Cause, Inc. (2002) 29 Cal. 4th 53, 57.)
       Unless otherwise specified, all subsequent statutory references are to the Code of
Civil Procedure.
                                             3
section 730, as directed by the trial court. The trial court denied Dr. Kachorek's anti-

SLAPP motion, concluding that the petition did not state a cause of action arising from

protected activity, but rather, merely joined Dr. Kachorek to the action for the purpose of

"establishing the reasonableness of his fees."

       We conclude that the trial court properly denied Dr. Kachorek's motion.

Rebecca's petition to join Dr. Kachorek in the action does not assert any cause of action

on behalf of Rebecca against Dr. Kachorek, a threshold requirement under the anti-

SLAPP statute. (See § 425.16, subd. (b)(1) ["A cause of action . . . shall be subject to a

special motion to strike . . . ." (italics added)].) Rather, the petition seeks merely to

provide notice to Dr. Kachorek that the trial court would be issuing an order pertaining

to, as the petition states, "the funds received by him in his role as an Evidence Code

[section] 730 [expert]." Accordingly, we affirm the trial court's order denying Dr.

Kachorek's special motion to strike.

       However, Dr. Kachorek did not have to be joined as a party to the dissolution

action in order for the court to determine the reasonableness of his expert fees—including

whether to order him to repay fees already received—and it was error for the court to

require that he be joined in the action. In part III.B, post, we outline the proper

procedural manner by which the trial court shall determine this issue on remand.5




5     As we also explain in part III.B, post, we express no opinion with respect to
whether it would be proper for the trial court to order repayment.
                                               4
                                             II.

                  FACTUAL AND PROCEDURAL BACKGROUND

A. Dr. Kachorek's appointment and child custody report

       The trial court entered a judgment dissolving Rebecca and Paul's marriage in

2010. In May 2013, Rebecca requested that the court appoint an expert pursuant to

Evidence Code section 730 to conduct a child custody evaluation. The trial court

appointed Dr. Kachorek to conduct the evaluation in August 2013. Dr. Kachorek issued

a written report in August 2014 in which he recommended that Paul be awarded sole

legal and physical custody of Rebecca and Paul's two children.

B. Proceedings related to Dr. Kachorek's report and Rebecca's request for an order
   directing Dr. Kachorek to repay expert fees

       In October 2014, Rebecca filed a request for an order seeking exclusion of Dr.

Kachorek's report from evidence in the child custody proceedings. In her request,

Rebecca maintained that Dr. Kachorek had failed to follow the requirements of his

appointment order and that he was biased against her.

       In January 2016, Judge Pamela Parker issued an order excluding Dr. Kachorek's

report from evidence. Judge Parker found that the "procedural deficiencies of Dr.

Kachorek's report are substantial and pervasive," and that "there is substantial evidence of

actual bias."6 In her order, Judge Parker stated, " Neither party has asked the court to



6      Judge Parker summarized her findings as follows:
          "Dr. Kachorek failed to meet the standards set by the California rules
          and this Court's Appointment Order in critical respects: 1) He
          performed his evaluation utilizing his own protocols that were never
                                             5
assess the reasonableness of Dr. Kachorek's fees, which this Court is empowered to do.

[Citation.] The Court reserves jurisdiction to determine the reasonableness of those fees,

or lack thereof, upon the filing of a properly noticed motion."

       In August 2016, Judge Parker issued an order stating the following:

          "The Court finds that the report issued by Dr. Kachorek dated
          August 1, 2014, has no value. The Court finds that $0 is a
          reasonable fee for the evaluation. The Court orders a full refund for
          all monies paid to Dr. Kachorek by the parties, including but not
          limited to fees for Dr. Kachorek to testify."7

C. Judge Mok sets aside the repayment order, issues an order sua sponte joining
   Dr. Kachorek as a party, but later quashes the joinder order and directs Rebecca to
   file a petition for joinder

       Dr. Kachorek filed a request that the repayment order be set aside.8 In December

2016, Judge Parker commenced a hearing on the request. At the outset of the hearing,

upon learning that Paul had not been served with Kachorek's request to set aside the



          fully disclosed to the parties or their counsel, or authorized by the
          Court; 2) Although it was within his capabilities to do so, and
          indeed, part of his obligation, he did not take reasonable steps to
          ensure compliance with the directives of the Appointment Order,
          and as a result, failed to gather information about the parties in a
          balanced and fair manner; 3) He failed to obtain relevant information
          from professionals regarding the parties and their children that may
          have countered some of the negative information about Rebecca that
          Dr. Kachorek focused on in his report; and 4) He failed to control for
          bias and maintain objectivity in weighing the information he
          received and in making his findings and recommendations."

7       Although not contained in the record, Rebecca states in her brief on appeal that
she filed a request for order on March 1, 2016 in which she asked the trial court to
"determine the reasonableness of [Dr. Kachorek's] fees."

8      The request is not contained in the record.
                                             6
repayment order, Judge Parker continued the hearing to ensure that Paul be served.

However, Judge Parker provided Rebecca and Dr. Kachorek with the following tentative

ruling:

             "The tentative would be to set aside that portion of the order that
             finds that Dr. Kachorek is entitled to zero and orders a refund of
             everything paid to him. I would then set this for a hearing, at which
             Dr. Kachorek could participate, for the purpose of determining
             whether, notwithstanding the finding that his report had zero value
             from an evaluative standpoint regarding the custody issues, he may
             be entitled to some compensation."

          In March 2017, Judge Kelly Mok9 held a hearing on Dr. Kachorek's request to set

aside the repayment order. At the hearing, Judge Mok stated that Dr. Kachorek had "not

had a hearing on the issue of the reasonableness of his fees." Judge Mok indicated that

she would hold a hearing on the reasonableness of Dr. Kachorek's fees and that Dr.

Kachorek would be provided with notice of the hearing and an opportunity to be heard.

Judge Mok explained, "We're having a do-over because [Dr. Kachorek] wasn't present at

the hearing when it was determined what . . . he's entitled to in terms of compensation."

          After Judge Mok explained the purpose of the proceeding, Dr. Kachorek's counsel

asked, "[W]hat is the jurisdictional document that brings Dr. Kachorek before this court?"

          Judge Mok replied:

             "On the Court's motion, I'm joining Dr. Kachorek as a party to this
             action — as an indispensable party to this action for a future hearing
             in determining what the reasonableness of his fees are.




9     Judge Mok was assigned to the family law department that Judge Parker had
previously occupied.
                                               7
          "Under Evidence Code [section] 730, Dr. Kachorek was appointed
          — by stipulation from the parties to be a custody evaluator on this
          case. [¶] Under [Evidence Code section] 730, the Court does have
          authority to fix the compensation for those services and to determine
          the reasonableness of his fees. Dr. Kachorek will be joined as a
          party."

       Dr. Kachorek's counsel stated that he wanted to preserve his objection to the trial

court "taking the liberty to join a party to a lawsuit without any jurisdictional document

being served upon him."

       After the hearing, Dr. Kachorek filed a motion to quash Judge Mok's order joining

him as a party to the case.10 Judge Mok granted the motion to quash and ordered

Rebecca to serve a formal summons and petition for joinder on Dr. Kachorek.11 In

making this ruling, Judge Mok stated:

          "The court previously ruled or ordered that the Court has the
          authority to set the reasonable compensation of Dr. Kachorek's fees,
          that's under Evidence Code [section] 730. I don't find that Evidence
          Code [section] 730[ ] is inconsistent with the Court's authority to set
          the reasonableness of his fees.

          "This Court did previously join Dr. Kachorek as an indispensable
          party. He's not a party to all of the issues at hand. It's just the issue
          as to what the reasonableness of his fees were.

          "I think that it comes down to the technical aspect of what Dr.
          Kachorek brings up, which is that he wasn't served with the
          summons and petition. And so what I will do is I will order that he

10     The motion to quash also is not contained in the record.

11     It is not entirely clear from the record the date on which Judge Mok issued this
order. The record contains a single page of the reporter's transcript of the hearing at
which Judge Mok issued the order. In addition, although it is not clear from this single
page of reporter's transcript, in denying Dr. Kachorek's anti-SLAPP motion, Judge Mok
indicated that she had directed Rebecca, rather than Paul, to file the petition for joinder.
                                              8
            be served with the summons and petition, so that he does have due
            process."

D. Rebecca's petition

         In August 2017, Rebecca filed her petition for joinder, seeking to join Kachorek as

a party to the action. In the petition, Rebecca contended that the court had jurisdiction

over Dr. Kachorek because "Evidence Code [section] 730 gives this court the authority to

fix the compensation of Dr. Kachorek's fees and to determine the reasonableness of his

fees."

         Rebecca outlined the procedural history of the case, noting Judge Parker's May

2016 order directing Dr. Kachorek to "repay all fees," and Judge Mok's March 2017 order

setting aside "the order of repayment as Dr. Kachorek was not present."

         Rebecca further argued that Dr. Kachorek was an indispensable party to the action

under section 389, subdivision (a).12 After noting that Judge Mok had determined at the

March 21, 2017 hearing that Dr. Kachorek was an indispensable party for the purpose of

12     Rebecca's petition contained a typographical error, referring to section 339,
subdivision (a) rather than to section 389, subdivision (a). However, the petition quoted
section 389, subdivision (a), which provides:
            "(a) A person who is subject to service of process and whose joinder
            will not deprive the court of jurisdiction over the subject matter of
            the action shall be joined as a party in the action if (1) in his absence
            complete relief cannot be accorded among those already parties or
            (2) he claims an interest relating to the subject of the action and is so
            situated that the disposition of the action in his absence may (i) as a
            practical matter impair or impede his ability to protect that interest or
            (ii) leave any of the persons already parties subject to a substantial
            risk of incurring double, multiple, or otherwise inconsistent
            obligations by reason of his claimed interest. If he has not been so
            joined, the court shall order that he be made a party."

                                               9
determining the reasonableness of his fees under Evidence Code section 730, Rebecca

argued:

          "Section [389, subdivision] (a) requires the compulsory joinder of
          Dr. Kachorek. Dr. Kachorek claims an interest relating to the
          subject of the action, the funds received by him in his role as an
          Evidence Code [section] 730 [expert]. Dr. Kachorek's absence
          from the proceeding impede[s] his ability to protect his interest in
          these funds[,] which is why the court granted Dr. Kachorek's
          request to set aside the order that he repay the fees and set a
          hearing to allow his participation. Dr. Kachorek had not been
          joined and therefore, the court was required by the language of
          [section 389, subdivision] (a), specifically the use of the words
          'shall be joined as a party', to make Dr. Kachorek a party."13

       Finally, in a section of the petition entitled "Request for Relief," (some

capitalization omitted) Rebecca argued, "[I]t is clear that Dr. Kachorek is a necessary and

indispensable party as he is in control and possession of the fees paid to him by

[Rebecca], for which she seeks repayment thereof."

E. Proceedings on Dr. Kachorek's special motion to strike

       1. Dr. Kachorek's special motion to strike

       After the trial court granted Rebecca's petition for joinder,14 Dr. Kachorek filed a

special motion to strike Rebecca's petition pursuant to the anti-SLAPP statute. In his

motion, Dr. Kachorek argued that Rebecca's petition "fail[ed] to identify the specific

claims asserted against Dr. Kachorek," but contended that Rebecca appeared to be

13     Rebecca also contended that California Rules of Court, rule 5.24, authorized
joinder in a family law case.

14      Although the order joining Dr. Kachorek as a party to the case is not in the record,
the trial court's order denying Dr. Kachorek's anti-SLAPP motion indicates that the court
joined him as a party to the case on September 11, 2017.
                                             10
asserting "breach of contract claims for the return of professional fees paid to Dr.

Kachorek for services performed as [a] privately retained custody evaluator."15 Dr.

Kachorek further argued that these claims arose from his services in providing a custody

evaluation to the court, which constituted "protected activity" under the statute. Dr.

Kachorek also maintained that Rebecca would not be able to prove the validity of her

claims.

       2. Rebecca's opposition

       Rebecca filed an opposition to the special motion to strike. Among other

arguments, Rebecca contended that the petition did not contain a cause of action of any

kind and that it was merely a "glorified Notice of Hearing repackaged to accommodate

Dr. Kachorek's demand for formal joinder."16 Rebecca argued in relevant part:

          "The litigation activity at issue here is not subject to the Anti-SLAPP
          procedure, as not even the threshold requirement is met: The
          Petition Dr. Kachorek seeks to strike is not, and does not contain, a
          cause of action. As evidenced first in the text, there is no cause of
          action identified in the body or caption of the Petition at all.

          "[¶] . . . [¶]

          "It is unsurprising that the Petition for Joinder doesn't identify a
          'cause of action,' when one considers what the Petition really is, at its
          crux. The Petition is a Notice, affording an interested third party an

15     We discuss in part III.A.2, post, Dr. Kachorek's statement that he was "privately
retained."

16      It appears that Rebecca was referring to the fact that Dr. Kachorek's counsel
objected to the court joining him to the action without the filing of a formal petition for
joinder. (See pt. II.C, ante.) In directing Rebecca to file the petition, the trial court
stated, "I think that it comes down to the technical aspect of what Dr. Kachorek brings
up, which is that he wasn't served with the summons and petition."
                                             11
          opportunity to participate in a certain hearing. The fact that the
          Notice of Hearing is packaged as a "Petition" in this instance does
          not transform it into something that can be stricken, as the form of
          litigation-related conduct is not dispositive regarding whether the
          Anti-SLAPP statute applies."

       Rebecca also argued that there was a high likelihood that her petition for joinder

"will succeed, no matter whether success is defined as joining Dr. Kachorek to the case or

obtaining an order to refund money."17

       3. The trial court's ruling on the special motion to strike

       In December 2017, after further briefing and a hearing, the trial court denied Dr.

Kachorek's special motion to strike. In a written order, the trial court determined that Dr.

Kachorek had failed to demonstrate that Rebecca's petition stated a cause of action

against him based on protected activity. The court explained that Rebecca's petition

sought a " 'hearing to determine what the reasonableness of [Dr. Kachorek's] fees are,

which the Court has authority to do under Evidence Code Section 730.' "18 The court



17      Rebecca supported her opposition with, among other documents, her declaration
detailing the procedural history of this case as well as copies of some of the court's prior
rulings and reporter's transcripts.

18    At the hearing on the special motion to strike, the court explained its reasoning for
denying the motion, in part, as follows:
          "Dr. Kachorek was joined for the purpose of establishing the
          reasonableness of his fees. Dr. Kachorek acknowledges that the
          Court does have authority and obligation to determine the reasonable
          compensation for the custody evaluation, and this can be done at the
          hearing.
          "This court determines that the — opines that Dr. Kachorek has not
          made a threshold showing that the action is a protective activity [sic]
          as this court is setting this hearing to determine what the
                                             12
further ruled that, even assuming that Dr. Kachorek had carried his burden in

demonstrating that Rebecca's petition stated a cause of action based on protected activity,

there was a probability that Rebecca would prevail on her request that the court determine

the reasonableness of Dr. Kachorek's fees.

F. Dr. Kachorek's appeal

       Dr. Kachorek filed an appeal from the trial court's order denying his special

motion to strike.19

                                             III.

                                      DISCUSSION

A. The trial court properly denied Dr. Kachorek's anti-SLAPP motion because
   Rebecca's petition for joinder does not contain a cause of action against
   Dr. Kachorek

       Dr. Kachorek claims that the trial court erred in denying his anti-SLAPP motion.

We review the trial court's order on an anti-SLAPP motion de novo. (Oasis West Realty,

LLC v. Goldman (2011) 51 Cal. 4th 811, 819–820.)

       1. Governing law

              a. Overview of the anti-SLAPP statute

       Section 425.16 provides for a 'special motion to strike' when a plaintiff brings a

claim against a person "arising from any act of that person in furtherance of the person's



          reasonableness of his fees are, which the Court has authority to do
          under Evidence Code Section 730."

19     The order is appealable. (§ 425.16, subd. (i) ["An order granting or denying a
special motion to strike shall be appealable under Section 904.1"].)
                                             13
right of petition or free speech under the United States Constitution or the California

Constitution in connection with a public issue." (§ 425.16, subd. (b)(1).)

       Section 425.16, subdivision (b) provides in relevant part:

          "(1) A cause of action against a person arising from any act of that
          person in furtherance of the person's right of petition or free speech
          under the United States Constitution or the California Constitution in
          connection with a public issue shall be subject to a special motion to
          strike, unless the court determines that the plaintiff has established
          that there is a probability that the plaintiff will prevail on the claim.

          "(2) In making its determination, the court shall consider the
          pleadings, and supporting and opposing affidavits stating the facts
          upon which the liability or defense is based."

       "Resolution of an anti-SLAPP motion involves two steps. First, the defendant

must establish that the challenged claim arises from activity protected by section 425.16.

[Citation.] If the defendant makes the required showing, the burden shifts to the plaintiff

to demonstrate the merit of the claim by establishing a probability of success." (Baral v.

Schnitt (2016) 1 Cal.5th 376, 384 (Baral).)

              b. A "cause of action" (§ 425.16, subd. (b)(1)) under the anti-SLAPP
                 statute

       In Baral, the California Supreme Court outlined the meaning of a "cause of

action" (§ 425.16, subd. (b)(1)) under the anti-SLAPP statute:

          "The scope of the term 'cause of action' in section 425.16[,
          subdivision] (b)(1) is evident from its statutory context. When the
          Legislature declared that a 'cause of action' arising from activity
          furthering the rights of petition or free speech may be stricken unless
          the plaintiff establishes a probability of prevailing, it had in mind
          allegations of protected activity that are asserted as grounds for
          relief. The targeted claim must amount to a 'cause of action' in the
          sense that it is alleged to justify a remedy. . . . (§ 425.16[, subd.
          ](b)(1), italics added.)" (Baral, supra, 1 Cal.5th at p. 395.)

                                              14
       The California Supreme Court has also made it clear that, in order to prevail on a

special motion to strike, the defendant must demonstrate that the " 'plaintiff claims to

have been injured' " by the defendant's conduct that is protected by the statute. (Park v.

Board of Trustees of California State University (2017) 2 Cal.5th 1057, 1063, some

italics omitted; accord Old Republic Construction Program Group v. The Boccardo Law

Firm, Inc. (2014) 230 Cal. App. 4th 859, 869 ["a cause of action can only be said to arise

from protected conduct if it alleges at least one wrongful act—conduct allegedly

breaching a duty and thereby injuring the plaintiff —that falls within the act's definition

of protected conduct" (some italics omitted)].)

       Finally, as the plain language of the state indicates, "Section 425.16 is . . .

explicitly directed at the striking of 'a cause of action.' " (Tendler v.

www.jewishsurvivors.blogspot.com (2008) 164 Cal. App. 4th 802, 808 (Tendler), quoting

§ 425.16, subdivision (b)(1) ["A cause of action . . . shall be subject to a special motion to

strike . . . " (italics added)].) Thus, a special motion to strike (§ 425.16, subd. (b)(1)) may

not be brought to attack pleadings that do not contain a cause of action. (See Tendler,

supra, at p. 809 [concluding that section 425.16 may not be used to strike a request for a

subpoena]; Sheppard v. Lightpost Museum Fund (2006) 146 Cal. App. 4th 315, 324

[special motion to strike may not be used to target claim asserted in arbitration].)




                                               15
              c. Relevant substantive law

       Rebecca's petition alleged that Dr. Kachorek was appointed pursuant to Evidence

Code section 730 to conduct a child custody evaluation.20 Evidence Code section 730

provides in relevant part:

          "When it appears to the court, at any time before or during the trial
          of an action, that expert evidence is or may be required by the court
          or by any party to the action, the court on its own motion or on
          motion of any party may appoint one or more experts to investigate,
          to render a report as may be ordered by the court, and to testify as an
          expert at the trial of the action relative to the fact or matter as to
          which the expert evidence is or may be required. The court may fix
          the compensation for these services, if any, rendered by any person
          appointed under this section, in addition to any service as a witness,
          at the amount as seems reasonable to the court." (Italics added.)

       Evidence Code section 731, subdivision (c) provides in relevant part:

          "(c) . . . [T]he compensation fixed under Section 730 shall, in the
          first instance, be apportioned and charged to the several parties in a
          proportion as the court may determine and may thereafter be taxed
          and allowed in like manner as other costs."

       California Rules of Court, rule 5.220 (Rule 5.220) governs, among other

appointments, "court-connected . . . child custody evaluators appointed under . . .

Evidence Code section 730 . . . ." (Rule 5.220(b).) Rule 5.220(d)(1)(D) provides that a




20     Family Code section 3111 authorizes a court to "appoint a child custody evaluator
to conduct a child custody evaluation." In addition, Family Code section 3112 permits a
court to "make an order requiring [a] parent . . . to repay the court the amount the court
determines proper" for the costs of the evaluation. However, Rebecca did not allege in
her petition that Dr. Kachorek had been appointed pursuant to these provisions. In
addition, Dr. Kachorek did not state in his special motion to strike that he had been
appointed pursuant to these provisions. The appointment order is not contained in the
record.
                                            16
trial court must "[d]etermine and allocate between the parties any fees or costs of the

evaluation."

        In In re Marriage of Laurenti (2007) 154 Cal. App. 4th 395 (Laurenti), the Court of

Appeal interpreted Evidence Code section 730 and Rule 5.220(d)(1)(D). In Laurenti, the

trial court appointed an expert pursuant to Evidence Code section 730 in a postjudgment

marital dissolution proceeding for the purpose of conducting an evaluation pertaining to

where the parties' two children should attend school. (Laurenti, supra, at p. 397.) The

mother filed an application to remove the expert due to the expert's violation of court

rules. (Id. at p. 400.) The trial court granted her application. (Id. at p. 401.) However,

the court ordered the mother to pay "all of [the expert's] fees and costs." (Id. at pp. 401–

402.)

        After receiving the expert's bill, the mother sought to vacate the trial court' s order

directing her to pay all of the expert's fees and costs. (Laurenti, supra, 154 Cal.App.4th

at pp. 401–402.) In her motion, the mother requested that the trial court hold "an

evidentiary hearing regarding (1) 'the factual and legal basis for awarding [the expert]

fees and, if fees are awarded, the reasonable amount of said fees' and (2) 'the basis for

ordering [mother] to be solely responsible for fees charged by [the expert].' " (Id. at p.

402.) After the trial court denied the motion to vacate, the mother appealed from the trial

court's orders directing her to pay the expert's fees and costs and denying the motion to

vacate. (Ibid.)

        On appeal, the mother contended that the trial court had erred in awarding any fees

to the expert, given his disqualification. (Laurenti, supra, 154 Cal.App.4th at p. 402.)

                                               17
The mother also claimed that the trial court had erred in refusing to set the amount of fees

to be paid to the expert and in ordering her to pay whatever amount the expert charged.

(Id. at pp. 402–403.) The Laurenti court concluded that the court had erred in refusing to

"determine a reasonable compensation for [the expert's] services," and that "this

abdication of the trial court's duty requires us to reverse the order [requiring the mother to

pay the expert's fees] and [to] remand the matter for a new hearing at which [the

mother's] other contentions can and should be addressed." (Id. at p. 403.)

       In explaining the basis for its conclusion that the trial court had erred in failing to

determine the amount of the fees, the Laurenti court interpreted Evidence Code section

730 and Rule 5.220 and concluded:

          "When read together, we interpret Evidence Code section 730
          and . . . rule 5.220 to mean a trial court must (1) decide whether an
          evaluator should receive any compensation for his or her services,
          (2) determine a reasonable amount of compensation and (3) state
          which party or parties will bear what portion of the fees and costs."
          (Laurenti, supra, 154 Cal.App.4th at p. 403.)

       The Laurenti court further stated that "the trial court did (1) and (3)—whether

rightly or wrongly—but failed to do (2)." (Laurenti, supra, 154 Cal.App.4th at p. 403.)

The court reasoned in part:

          "Here, the trial court did not determine, decide or resolve the issue.
          Instead, the trial court shirked its duty and instructed [the mother] to
          go work it out with [the expert]. In order to determine reasonable
          compensation, the court must at least review the evaluator's bill and
          give some consideration to the value of the services provided. Not
          only did the court fail to determine a reasonable compensation for
          the services provided, but the court failed to even determine a
          specific amount [the mother] was obligated to pay.



                                              18
          "Because the trial court did not determine a reasonable fee for [the
          expert's] services, we reverse the order requiring [the mother] to pay
          [the expert's] fees and costs and remand the matter for the trial court
          to hold a new hearing. In determining a reasonable fee for [the
          expert's] services, the trial court should address [the mother's] claims
          [that the expert] is not entitled to any compensation at all due to his
          violation of court rules and [mother] should not be solely responsible
          for paying the fees and costs." (Id. at pp. 403–404.)

       The Laurenti court remanded the matter to the trial court with directions to "hold a

hearing to determine a reasonable compensation for [the expert's] services, if any, and the

proper allocation of those fees and costs among the parties." (Laurenti, supra, 154

Cal.App.4th at p. 405; see also In re Marriage of Adams & Jack A. (2012) 209
Cal. App. 4th 1543, 1569 (Adams) [applying Laurenti and concluding that the "court had a

duty to review [the expert's] billing statements and determine a fair compensation after an

evidentiary hearing"].)

       2. Application

       Dr. Kachorek contends that Rebecca's petition states a cause of action against him

for the "forced return of fees Rebecca paid to Dr. Kachorek." We are not persuaded.

       On its face, Rebecca's petition does not contain any separately labeled causes of

action against Dr. Kachorek. Instead, the petition states only that Dr. Kachorek is an

indispensable party to the action because he has "an interest relat[ed] to the subject of the

action, the funds received by him in his role as an Evidence Code [section] 730 [expert]."

While the form of a pleading is not determinative under the anti-SLAPP statute (Baral,

supra, 1 Cal.5th at p. 392), as the proponent of an anti-SLAPP motion, Dr. Kachorek

bore the burden of identifying "the claims for relief " contained in Rebecca's petition.


                                             19
(Id. at p. 396, italics added.) For the reasons explained below, Dr Kachorek cannot carry

that burden in this case because Rebecca's petition does not assert any claims for relief

against Dr. Kachorek.

       To begin with, the procedural history outlined in part II.C, ante, unequivocally

indicates that Rebecca's petition was filed solely for the purpose of providing Dr.

Kachorek with notice of the trial court's intent to " 'fix the compensation for [Dr.

Kachorek's] services' " under Evidence Code section 730.21 The text of Rebecca's

petition is entirely consistent with this purpose. Rebecca's petition states, "Evidence

Code [section] 730 gives this court authority to fix the compensation for Dr. Kachorek's

fees and to determine the reasonableness of his fees." Rebecca's petition also states:

           "Dr. Kachorek claims an interest relating to the subject of the action,
           the funds received by him in his role as an Evidence Code [section]
           730 [expert]. Dr. Kachorek's absence from the proceeding impede
           his ability to protect his interest in these funds which is why the
           court granted Dr. Kachorek 's request to set aside the order that he
           repay the fees and set a hearing to allow his participation."

       Critically, we are aware of no authority, and Dr. Kachorek has cited none, that

supports the proposition that a party's request that the trial court set an expert's

compensation under Evidence Code section 730, constitutes a claim by the party against


21      By way of summary, Judge Parker issued an order in August 2016 determining
that Dr. Kachorek's "Evidence Code section 730 evaluation fee" was $0 and directing him
to refund all monies previously paid to him by Rebecca and Paul. (Boldface & some
capitalization omitted) After setting aside Judge Parker's August 2016 order, Judge Mok
stated that she would hold a hearing to "determine what the reasonableness of [Dr.
Kachorek's] fees are." After joining Dr. Kachorek sua sponte as a party for the purpose
of determining "the reasonableness of his fees," Judge Mok quashed that order and
directed Rebecca to file a petition to join Dr. Kachorek as a party in order to determine
this same issue.
                                              20
the expert for purposes of the anti-SLAPP statute. As discussed above, in order to

constitute a claim for purposes of the anti-SLAPP statute, a plaintiff's pleading must

contain allegations of protected activity that are asserted as "grounds for relief," against a

defendant. (Baral, supra, 1 Cal.5th at p. 395.) A party's request that the court perform

"its duty," (Laurenti, supra, 154 Cal.App.4th at p. 403, italics added) under Evidence

Code section 730 and Rule of Court 5.220 to "determine a reasonable amount of

compensation," (Laurenti, supra, at p. 403) to be paid to a court appointed expert does

not constitute a plaintiff's assertion of a "ground[ ] for relief" (Baral, supra, at p. 395,

italics omitted) against a defendant.

       The Laurenti court's interpretation of Evidence Code section 730 and Rule 5.220

supports this conclusion. The Laurenti court interpreted these provisions as requiring a

trial court to both determine the reasonable amount of compensation, if any, that an

expert should receive, and to apportion the charges for this compensation among the

parties. (Laurenti, supra, 154 Cal.App.4th at pp. 403–404.) However, the Laurenti court

did not indicate that either of the parents possessed a claim against the expert pertaining

to the expert's fees, nor did the court suggest that the expert should be made a party to the

case. Further, the Laurenti and Adams courts each remanded for the trial court to hold a

"hearing" pertaining to the expert's compensation and the allocation of the payment of

that compensation between the parties (Laurenti, supra, at p. 405; Adams, supra, 209

Cal.App.4th at p. 1570.)

       The fact that Rebecca's petition indicated that she sought "repayment" from Dr.

Kachorek for fees that she had paid to him does not alter our analysis. While Rebecca's

                                               21
petition indicated that she requested repayment from Dr. Kachorek, there is nothing in the

law outlined above that indicates that she could have alleged a cause of action against

him pursuant to Evidence Code section 730 for such repayment. Rather, as we explain in

part III.B, post, any repayment to Rebecca that the court may order on remand will be

based on the court's determination of Dr. Kachorek's reasonable compensation under

Evidence Code 730, and the court's apportionment of the charges for such compensation

under Evidence Code section 73122 and Rule 5.220. Such repayment will not be based

on Rebecca's prosecution of a claim against Dr. Kachorek.

       Dr. Kachorek also argues that the existence of a cause of action in Rebecca's

petition is demonstrated by the fact that a joinder application " 'must be accompanied by

an appropriate pleading setting forth the claim as if it were asserted in a separate action or

proceeding.' " (Quoting Cal. Rules of Court, rule 5.24(d)(1).) Dr. Kachorek reasons that

this requirement demonstrates that Rebecca's petition contains a cause of action because

Rebecca would not be able to bring a separate action or proceeding against Dr. Kachorek

without alleging a cause of action. While we agree that Rebecca would not be able to

maintain a separate action against Dr. Kachorek asking a court to fix his reasonable

expert fees under Evidence Code section 730 for this case, this fact demonstrates only

that Rebecca's petition for joinder is an improper method by which to determine Dr.

Kachorek's expert fees. (See part III.B, post.) Stated differently, the fact that, as Dr.

Kachorek argues, "a joinder cannot be accomplished without asserting a cause of action,"


22     Rebecca did not cite Evidence Code section 731 in her petition. Neither Rebecca
nor Dr. Kachorek referred to Evidence Code section 731 in their briefing.
                                             22
demonstrates only that Rebecca's joinder petition is not the proper method by which to

determine Dr. Kachorek's expert fees under Evidence Code section 730.23 This fact in

no way establishes that Rebecca's petition for joinder contains a cause of action against

Dr. Kachorek.

       We are also unpersuaded by Dr. Kachorek's contention, emphasized repeatedly in

both his opening brief and in his reply brief, that Rebecca's petition seeks the

"disgorgement of fees already paid by a party to an evaluator based on a private

agreement."24 (Italics added.) Rebecca's petition does not mention any such private

agreement nor seek reimbursement of fees obtained through such an agreement. Further,

Rebecca and Paul's agreement with Dr. Kachorek is not in the record and there is no other

affidavit in the record attesting to its contents. Thus, any such private agreement cannot

serve as a basis for reversal. (See § 425.16, subd. (b)(2) [in ruling on special motion to

strike, "the court shall consider the pleadings, and supporting and opposing affidavits

stating the facts upon which the liability . . . is based"].)




23      We describe in part III.B, post, the proper procedural manner by which the trial
court may determine whether to order Dr. Kachorek to repay fees that he has received
pursuant to his appointment under Evidence Code section 730. As we explain in part
III.B, post, we express no opinion with respect to the merits of this question.

24     In his opening brief, Dr. Kachorek contends that he was retained through a
"private agreement," and he makes repeated references in this brief to the fact that he was
"privately retained."
       Rebecca contends in her respondent's brief that "it is undisputed that [Rebecca and
Paul] privately retained [Dr. Kachorek] expressly for the purpose of his acceptance of the
court-appointment."
                                               23
         Accordingly, we conclude that the trial court properly determined that Rebecca's

petition for joinder does not contain a cause of action against Dr. Kachorek. Thus, the

trial court properly denied his anti-SLAPP motion.25

B. The proper procedural manner by which the trial court may determine whether to
   order Dr. Kachorek to repay fees that he has received pursuant to his appointment
   under Evidence Code section 73026

         Although we conclude that the trial court properly denied Dr. Kachorek's anti-

SLAPP motion, for the reasons we explain below, joinder of Dr. Kachorek to the marital

dissolution action is not a proper means for the trial court to determine whether to order

Dr. Kachorek to repay fees that he has received pursuant to his appointment under

Evidence Code section 730. Accordingly, since the issue is certain to recur on remand,

we explain the proper procedural manner by which the trial court may determine this

issue.

         As described in part II.D, ante, Rebecca's petition asserted that Dr. Kachorek was

an indispensable party and sought his compulsory joinder to the action.27

         Compulsory joinder is addressed in section 389, subdivision (a), which states that

a "person . . . shall be joined as a party in the action if . . . he claims an interest relating to

25     In light of our conclusion, we need not consider whether the trial court properly
concluded, in the alternative, that there is a probability that Rebeca would prevail on her
request that the court determine the reasonableness of Dr. Kachorek's fees.

26     (See § 43 ["the courts of appeal, may affirm, reverse, or modify any judgment or
order appealed from, and may . . . direct . . . further proceedings to be had"].)

27     As discussed in part II.C, ante, Judge Mok determined that Dr. Kachorek was an
"indispensable party," and ordered Rebecca to file the petition in order to provide
Dr. Kachorek with "due process."
                                                24
the subject of the action and is so situated that the disposition of the action in his absence

may (i) as a practical matter impair or impede his ability to protect that interest or

(ii) leave any of the persons already parties subject to a substantial risk of incurring . . .

inconsistent obligations . . . ." (Italics added.)

        This general statutory provision applies to family law proceedings. California

Rules of Court, rule 5.24(a)(1), provides that "[a]ll provisions of law relating to joinder of

parties in civil actions generally apply to the joinder of a person as a party to a family law

case . . . ."

        We are aware of no authority that would support the proposition that a trial court

must join an expert appointed by the court under Evidence Code section 730 as a party to

the case in order to make an order pertaining to the expert's fees. Laurenti, which

examined Evidence Code section 730 and Rule 5.220 extensively, does not so hold, and

we are not aware of any other case law that would support such a conclusion.



        Litigation pertaining to an expert's fees should have no bearing on the underlying

action and should not affect the judgment in that action. (Cf. Pittman v. Beck Park

Apartments Ltd. (2018) 20 Cal.App.5th 1009, 1024 ["Like a motion for attorney fees or

sanctions, a motion to declare a self-represented plaintiff a vexatious litigant deals with

an ancillary issue and has no bearing on the finality of the judgment or dismissal"].)

Further, compensation awarded to an expert under Evidence Code section 730 is taxable

as a cost of suit (Evid. Code, § 731) and "costs are not ordinarily considered part of the

judgment; rather, they are 'normally viewed as an incident of a judgment.' " (Bean v.

                                               25
Pacific Coast Elevator Corp. (2015) 234 Cal. App. 4th 1423, 1430.) In sum, Dr. Kachorek

has, at most, an interest in ancillary questions pertaining to his fees that are not the

"subject of the action." (§ 389, subd. (a).) Accordingly, on remand, the trial court is

directed to vacate its September 11, 2017 order joining Dr. Kachorek as a party to the

case.

        Further, while Dr. Kachorek asserts, without authority, that "law and due process"

require that he be served with a summons and petition for joinder in order to determine

whether to order him to repay fees received pursuant to his appointment under Evidence

Code section 730, we disagree. Due process is ordinarily satisfied by reasonable notice

and an opportunity to be heard. (See generally Today's Fresh Start, Inc. v. Los Angeles

County Office of Education (2013) 57 Cal. 4th 197, 212). We are aware of no principle of

law that would mandate that Dr. Kachorek be afforded status as a party to the action in

order to determine ancillary questions pertaining to his fees.28 Accordingly, on remand,

the trial court is directed to issue an order affording Rebecca, Paul, and Dr. Kachorek

notice of the court's intent to hold an evidentiary hearing with respect to whether to order

Dr. Kachorek to repay to Rebecca and/or Paul fees that he has received pursuant to his




28     We emphasize that we assume, without deciding, that Dr. Kachorek had a right to
notice and an opportunity to be heard with respect to fees that he received pursuant to
Evidence Code section 730.

                                              26
appointment under Evidence Code section 730.29 The court may issue any ancillary

orders that it deems necessary in conducting this hearing.

                                            IV.

                                      DISPOSITION

       The order denying Dr. Kachorek's anti-SLAPP motion is affirmed. On remand,

the trial court is directed to determine whether to order Dr. Kachorek to repay fees that

that he has received pursuant to his appointment under Evidence Code section 730, in a

manner consistent with our directions in part III.B, ante. Rebecca is entitled to recover

costs on appeal.



                                                                       AARON, J.

WE CONCUR:

HALLER, Acting P. J.

O'ROURKE, J.




29     In his brief on appeal, Dr. Kachorek made several arguments with respect to why
it would be improper for the trial court to order him to repay the fees that he was paid to
prepare his report, including that he was retained through a private agreement, he is
subject to quasi-judicial immunity, and any claim for repayment is barred by the litigation
privilege. We express no opinion on the merits of any of these contentions, all of which
Dr. Kachorek is free to advance on remand.
                                            27